Appellant was convicted for the sale of intoxicating liquor, his punishment being assessed at two years confinement in the penitentiary.
The case has been before the court at a former time, and will be found reported in 89 Tex.Crim. Rep., 232 S.W. Rep., 822.
Only one question will be considered, viz: whether the testimony upon this trial is sufficient to corroborate the accomplice and authorize the conviction to stand.
The indictment alleged the sale of liquor to T.L. Dacus. The prosecution proceeded under the law when the purchaser of intoxicating liquor was an accomplice, that is, prior to the amendment of the Thirty-seventh Legislature, 1st and 2d Called Sessions, page 233. Dacus and Hogue lived in the same community. Hogue operated a service car. On the occasion inquired about Dacus secured Hogue to take him to the town of Gilmer. While on the way Dacus told Hogue he wanted to turn off of the main road to see a party, and in obedience to his direction Hogue turned off the main road and drove by the home of appellant where the car was stopped, and Dacus went to appellant's house, leaving Hogue in the car. Dacus testified that he saw appellant at the house and bought a quart of whisky from him; that Hogue was about one hundred yards from the house at the time. After procuring the whisky he went back to the car and they continued their way to Gilmer, Hogue taking a drink of whisky soon after they had left. Dacus says he has no recollection of telling Hogue he was going to get whisky, or why he wanted to turn off the road other than that he wanted to see a party. Hogue testifies that at the request of Dacus on the occasion in question they started to Gilmer; that he turned off of the road and came by appellant's house because Dacus told him he wanted to go there; that he stopped his car something near forty or fifty yards from appellant's house; that he never left the car, but that Dacus went from the car to the house of appellant; that Dacus had no whisky at the time they stopped the car but that when he came back he brought some whisky with him; that when Dacus first told him to turn off the road so he could see a party, witness did not know other than this why he turned off, and made no inquiry about it, but that after they turned off the main road Dacus told him they *Page 584 
were going to get some whisky. The witness Hogue did not go to appellant's house and never saw appellant at all on the occasion under investigation.
The testimony of Dacus is positive and makes out a case against appellant if sufficiently corroborated by Hogue. If the latter had seen the transaction the State's case would have been complete without the testimony of Dacus. This is more than the law requires. The supporting witness must be in a position to detail facts which "tend" to connect accused with the commission of the offense.
Hogue knew they stopped near appellant's house; he knew Dacus had no whisky prior to this time; he knew Dacus returned from appellant's house with the whisky. We are of opinion the evidence of Hogue was sufficient to fulfill the requirement of the law.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 7, 1923.